EXHIBIT 4.1 SPECIMEN OFPREFERRED STOCK CERTIFICATE NumberSHARES P SUMMITFINANCIAL GROUP, INC.CUSIP 86606G 309 SEE REVERSE FOR CERTAIN DEFINITIONS ORGANIZED UNDER THE LAWS OF THE STATE OF WEST VIRGINIA 8% NON-CUMULATIVE CONVERTIBLE PREFERRED STOCK, SERIES 2011 THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS.SEE REVERSE SIDE. THIS CERTIFIES that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF THE 8% NON-CUMULATIVE CONVERTIBLE PREFERRED STOCK, SERIES 2011, PAR VALUE $1.00 PER SHARE OF SUMMIT FINANCIAL GROUP, INC. transferable only on the books of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by the facsimile signatures of its duly authorized officers and its Corporate seal to be hereunto affixed. DATED: SECRETARY COUNTERSIGNED AND REGISTEREDREGISTRAR AND TRANSFER COMPANY TRANSFER AGENT AND REGISTRAR BY(AUTHORIZED SIGNATURE) SPECIMEN OF PREFERRED STOCK CERTIFICATE (cont) SUMMIT FINANCIAL GROUP, INC. THE CORPORATION IS AUTHORIZED TO ISSUE PREFERRED STOCK.THE BOARD OF DIRECTORS OF THE CORPORATION HAS THE AUTHORITY TO AMEND THE ARTICLES OF INCORPORATION OF THE CORPORATION, WITHOUT SHAREHOLDER APPROVAL, TO ESTABLISH ONE OR MORE CLASSES OF PREFERRED STOCK AND TO FIX THE PREFERENCES, LIMITATIONS AND RELATIVE RIGHTS OF THE SHARES OF ANY CLASS OF PREFERRED STOCK AND TO ESTABLISH, AND FIX VARIATIONS IN RELATIVE RIGHTS AS BETWEEN, SERIES OF ANY PREFERRED CLASS.THE CORPORATION WILL FURNISH TO ANY SHAREHOLDER UPON REQUEST AND WITHOUT CHARGE, A SUMMARY OF THE DESIGNATIONS, RELATIVE RIGHTS, PREFERENCES AND LIMITATIONS OF THE SHARES OF EACH CLASS AND OF EACH SERIES OF EACH CLASS OF PREFERRED STOCK, SO FAR AS THE SAME HAVE BEEN FIXED. THE HOLDERS OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL HAVE NO PREEMPTIVE RIGHTS TO PURCHASE OR SUBSCRIBE TO ANY UNISSUED SHARES OF STOCK OF THE CORPORATION. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM -as tenants in commonUNIF GIFT MIN ACT- ……………Custodian………… TEN ENT -as tenants by the entireties(Cust)(Minor) JT TEN -as joint tenants with right ofunder Uniform Gifts to Minors survivorship and not as tenantsAct ……………. in common(State) Additional abbreviations may also be used though not in the above list. For Value Received, do hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE) Shares ofthe 8% Non-Cumulative Convertible Preferred Stock, Series 2011 represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises. Dated: X X THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON NOTICE: THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER Signature(s) Guaranteed By: THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE 17Ad-15.
